Title: John Adams to Cotton Tufts, 26 December 1800
From: Adams, John
To: Tufts, Cotton


				
					Dear Sir
					Washington Decr. 26. 1800
				
				I have yours of the 2d._ before this, you have Seen the Treaty with France. The full assurance of your Newspapers, has been wholly disappointed. Mr Jefferson and Mr Burr have equal Numbers 73.— Which will be Chief? I Shall be in Quincy as early in the Spring as the Roads and Weather will permit. The only Question remaining with me is what I shall do with myself? Something I must do or

Ennui will rain upon me, in Bucketts. A Frenchman would Say Ennui pleuvra a grosses gouttes. Will Books and Farms answer the End? I must go out on a morning and evening and fodder my Cattle, I believe, and take a Walk every noon to Pennshill—Pother in my garden among the fruit Trees and Cucumbers, and plant a Potatoe Yard with my own hand.— If I had money enough to Spend upon my farms I might find Employment enough. But what shall I do for that? Shall I go to the Bar again? I have forgotten all my Law and lost my organs of Speech, and besides that have given my books away. If I had them, I might possibly educate a young Gentleman or two, for the Profession.
				As to the farms, Burrell may continue. But French’s farm shall lie common rather than be treated as it has been.— Belchers farm I will keep in my own hands possitively, that is the Land. French’s House shall be let, seperately to a Number of Tenants unless We can get one good one to give a sufficient Rent. Belchers House, with the rest of French’s Land, may be let with the Barns on shares or for a Rent. And whoever has it shall be confined to plant but four Acres of Corn and one of Potatoes. French’s House shall not be Useless to me as it has been these five or six and twenty Years.
				With hearty Love and Friendship to you and / all your family I am
				
					John Adams
				
			